Per Curiam:
Independently of the effect of the answer in this case, which, as the master properly held, might of itself be regarded as conclusive of the controversy, there are two things which seem to us to settle this contention in favor of the appellee. They are: first, the existence of the Harlem Coal Company was conclusively established by the articles of copartnership; and second, it appears from the receipts and acceptances given in evidence that the appellants and their agent were not only aware of the operations of that company, but dealt with it as such. This being the case, it needs no argument to prove that the court below properly decided that the appellee could not be held for the default of that company.
The judgment is affirmed.